 
 
I 
108th CONGRESS
2d Session
H. R. 3793 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2004 
Mr. Brown of Ohio (for himself, Mr. Chabot, Mr. Rohrabacher, and Mr. Wexler) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
Concerning participation of Taiwan in the World Health Organization. 
 
 
 1. Concerning the participation of Taiwan in the World Health Organization (who) 
 (a) Findings The Congress makes the following findings: 
 (1) Good health is important to every citizen of the world and access to the highest standards of health information and services is necessary to improve the public health.  
 (2) Direct and unobstructed participation in international health cooperation forums and programs is beneficial for all parts of the world, especially with today’s greater potential for the cross-border spread of various infectious diseases such as the human immunodeficiency virus (HIV), tuberculosis, and malaria.  
 (3) Taiwan’s population of 23,500,000 people is greater than that of three-fourths of the member states already in the World Health Organization (WHO).  
 (4) Taiwan’s achievements in the field of health are substantial, including one of the highest life expectancy levels in Asia, maternal and infant mortality rates comparable to those of western countries, the eradication of such infectious diseases as cholera, smallpox, and the plague, and the first to eradicate polio and provide children with hepatitis B vaccinations.  
 (5) The United States Centers for Disease Control and Prevention and its Taiwan counterpart agencies have enjoyed close collaboration on a wide range of public health issues.  
 (6) In recent years Taiwan has expressed a willingness to assist financially and technically in international aid and health activities supported by the WHO.  
 (7) On January 14, 2001, an earthquake, registering between 7.6 and 7.9 on the Richter scale, struck El Salvador. In response, the Taiwanese Government sent 2 rescue teams, consisting of 90 individuals specializing in firefighting, medicine, and civil engineering. The Taiwanese Ministry of Foreign Affairs also donated $200,000 in relief aid to the Salvadoran Government.  
 (8) The World Health Assembly has allowed observers to participate in the activities of the organization, including the Palestine Liberation Organization in 1974, the Order of Malta, and the Holy See in the early 1950s.  
 (9) The United States, in the 1994 Taiwan Policy Review, declared its intention to support Taiwan’s participation in appropriate international organizations.  
 (10) Public Law 106–137 required the Secretary of State to submit a report to the Congress on efforts by the executive branch to support Taiwan’s participation in international organizations, in particular the WHO.  
 (11) In light of all benefits that Taiwan’s participation in the WHO can bring to the state of health not only in Taiwan, but also regionally and globally, Taiwan and its 23,500,000 people should have appropriate and meaningful participation in the WHO.  
 (12) On May 11, 2001, President Bush stated in his letter to Senator Murkowski that the United States should find opportunities for Taiwan’s voice to be heard in international organizations in order to make a contribution, even if membership is not possible, further stating that his Administration has focused on finding concrete ways for Taiwan to benefit and contribute to the WHO.  
 (13) In his speech made in the World Medical Association on May 14, 2002, Secretary of Health and Human Services Tommy Thompson announced America’s work for a healthy world cuts across political lines. That is why my government supports Taiwan’s efforts to gain observership status at the World Health Assembly. We know this is a controversial issue, but we do not shrink from taking a public stance on it. The people of Taiwan deserve the same level of public health as citizens of every nation on earth, and we support them in their efforts to achieve it.  
 (14) The Government of the Republic of China on Taiwan, in response to an appeal from the United Nations and the United States for resources to control the spread of HIV/AIDS, donated $1,000,000 to the Global Fund to Fight AIDS, Tuberculosis and Malaria in December 2002.  
(15)In 2003, the outbreak of Severe Acute Respiratory Syndrome (SARS) caused 73 deaths in Taiwan. 
(16)Avian influenza, commonly known as bird flu, has reemerged in Asia as some strain of the influenza has been reported by Cambodia, China, Indonesia, Japan, Laos, Pakistan, South Korea, Taiwan, Thailand, and Vietnam.  
(17)The SARS and avian influenza outbreaks illustrate that disease knows no boundaries and emphasize the importance of allowing all people access to the WHO. 
(18)As the pace of globalization quickens and the spread of infectious disease accelerates, it is critical that all people, including the people of Taiwan, be given the opportunity to participate in international health organizations such as the WHO.  
(19)Secretary of Health and Human Services Tommy Thompson acknowledged during the 2003 World Health Assembly meeting that [t]he need for effective public health exists among all peoples.  
 (b) Plan The Secretary of State is authorized— 
 (1) to initiate a United States plan to endorse and obtain observer status for Taiwan at the annual week-long summit of the World Health Assembly in May 2004 in Geneva, Switzerland;   
 (2) to instruct the United States delegation to Geneva to implement that plan; and 
(3)to introduce a resolution in support of observer status for Taiwan at the summit of the World Health Assembly.   
 (c) Report Not later than 14 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress in unclassified form describing the action taken under subsection (b).   
 
